The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
REFUSAL

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an OHIM application filed in 01/22/2021. It is noted, however, that applicant has not filed a certified copy of EM008410955-0001 application as required by 37 CFR 1.55. 
 
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. 
 
If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. 
Applicant is advised that certified documents as specified in 37 CFR 1.4(f) are not permitted to be filed via EFS-WEB. (See also 37 CFR 1.6(d)(2)).


Rejection under 35 USC § 112, (a) and (b) 
The claim is rejected under 35 U.S.C. 112, (a) and (b) because the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to which it pertains to make and use the same nor does it particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
The claim is indefinite and non-enabling for the following reasons:

1.  The overall line quality of all the drawings is poor and not sufficient enough for reproduction on a printed patent, 37 CFR 1.84(l). Specifically, lines are sketchy, incomplete, are messy, have inconsistent line weights and merge in areas that make it difficult to distinguish specific details. 
 
Generally, solid lines should appear to be uniformly dense and strong and surface shading lines should be lighter than the structure lines. It should be obvious, at a glance, which lines are solid and which lines are meant to show shading and broken lines. Broken lines should employ an even, consistent rhythm in the breaks, even on curves and angles, with the dashes being larger than the spaces between. Extra care is required in areas of tight detail regarding broken lines due to the tendency of the broken lines and dashes to merge to solid line when reduced for publication. (Please refer to 37 CFR 1.84 (k) and (l) for additional guidance as well). 
 
Applicant is advised that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning (37 CFR 1.84 (I)). 
 
Corrected clean drawing sheets of a higher resolution line quality, with all single, double, solid, and shade lines clearly delineated from one another are required in response to the office action. See annotated drawings on the next page for examples of inadequate line quality.


    PNG
    media_image1.png
    568
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    509
    518
    media_image2.png
    Greyscale



2. The exact shape and appearance of the portions (shown by example shaded in grey) shown in 1.8 cannot be understood. Even though they are shown somewhat from one view, they are not disclosed enough to give a full understanding of the exact appearances of the referenced portions. Unfortunately, adding other views at this point will introduce new matter. See examiner’s annotation on next page.

    PNG
    media_image3.png
    767
    399
    media_image3.png
    Greyscale






In an attempt to overcome the rejection, applicants may convert all claimed solid lines of the portions shown shaded in grey shown in 1.8 to distinctly broken lines.  In addition, a broken line statement preceding the claim should be added in the specification (e.g. “The broken lines in the drawings depict portions of the Ice Cream Goblet that form no part of the claimed design.").

Furthermore, to avoid confusion to the scope of the claim, all contour/shade lines of the portions shown within the shaded in grey shown in 1.8 should be removed (see Surface Shading - MPEP 1503.02 II).

Reproductions
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are suggested in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. All replacement sheets should be labeled “Replacement Sheet” or “New Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.
 
When preparing new drawings in compliance with the requirement thereof, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by U.S.C 132 and 37 CFR 1.121(f).
 
Refusal Reply 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
 
Conclusion
The claim stands rejected for the reasons set forth above.
 
The references cited are considered relevant to the claimed design. Applicant may view and obtain copies of the cited references by visiting: http://www.uspto.gov/patft/index.html and pressing the “Number Search” link in the PatFT: Patents column.
  
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
 
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at andrew.kerr@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
 
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW KERR (571-272-2184). The examiner can normally be reached on Monday to Friday 9:00 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/laws-and-regulations/interview-practice. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, visit: 
 
https://www.uspto.gov/patents-application-process/checking-application-status/check-filing-status-your-patent-application
 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/ANDREW KERR/
Primary Examiner Art Unit 2917